Title: To Thomas Jefferson from Isaac Story, 5 April 1803
From: Story, Isaac
To: Jefferson, Thomas


          
            Most respected Sir,
            Marblehead, Ap. 5. 1803.
          
          This leaves me in a state of private Independence; not having my authority as a Commissioner of Bankruptcy restored, nor receiving any other Commission from the source of Power, though my Nephew, Joseph Story, is the perticular mark of royal favor.
          There has been but one Bankruptcy in this District, since the first appointment of Commissioners. And Judge Davis invested me with the power of acting, but I declined; because I had not been re-instated.
          I am informed that these Commissions are confined to Merchants and Lawyers. No doubt, this is the general Establishment. But there have been some deviations; perticularly in the case of Mr. Burley and Doctor Kilham of this District.
          I was not educated as a Merchant, but I have been largely concerned in money-transactions, by which I have arrived at my present state of Independence.
          I was not brought up as a Lawyer, but I am well acquainted with the laws of my Country; and have sometimes been consulted, and my advice adopted.
          And as to figures, I should yield the palm to very few. And as a demonstration, I inclose a geometrical illustration of the square-root, which I sent to the American Academy of Arts and Sciences in 1795.
          
          I venerate the name of Washington; and have generally felt an esteem for Mr. Adams, on account of his public exertions in favor of America. I was conversant with him from a child; as he was often in my Father’s office, as well [as] the Honble. James Otis, Governor Adams and Doctr. Cooper, great Liberty men.
          But many of his public administrations I reprobated; while many acts of the present Government I admire. I rejoice in the Downfall of the Judiciary, and in the present System of Oeconomy. And should there be no Wars to cramp us, we shall soon be emancipated from the public debt, and be a flourishing people.
          Whether I am publicly noticed or not, I shall always subscribe myself, yours with the homage of the utmost respect,
          
            Isaac Story
          
          
            N. B. As Mr. Story proposes to relinquish his appointment as Naval Officer in Salem and Beverly, it would no doubt be a gratification to him to see his Uncle in possession of it.
          
        